Title: To John Adams from Joseph m. Sanderson, 9 December 1818
From: Sanderson, Joseph m.
To: Adams, John


				
					Dear Sir—
					48 Market Street Baltimore Dec. 9. 1818
				
				I send you the prospectus of a Work I am about to publish—I wish to have your opinion on the subject & if not intruding too much on your leisure I would request some facts relative to the passage of the law & such other information as you Might think would be interesting to the people of the United States—But I fear it would be trespassing too much on your time & subjecting you to inconvenience which is far from my wish—That a Work of the kind is much wanted I think will be your opinion—for many of these illustrious characters are entirely unknown to two thirds of the people—The avidity recently displayed for the possession of the print of the Declaration of Independence, & the anxiety to Know the history of the several signers is a proof that they have been very much neglected—A few hasty remarks, by way of an obituary notice is the only Memorial we have of many of their lives & if that is sufficient to commemorate the names of the founders of the only republic on earth, I must think it but poor encouragement for others to forfeit their lives their fortunes & their honor for their Country—Such however is my opinion of the subject—But, that I have a liberal people to deal with & that I shall have success in the undertaking is what prompted me to so laborious a business—With wishes therefore for your happiness & ease / I remain very respectfully / your humble servant
				
					Joseph M. Sanderson
				
				
			